DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The references listed on the information disclosure statement filed on 8/25/2022 have been considered by the Examiner.

Status of Claims
This action is in reply to the amendment filed on 25 August 2022.
Claim 12 has been canceled.
Claim(s) 1-11 and 13-15 is/are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments/Amendments
Applicant's arguments/amendments with respect to the objections to the claims have been fully considered and are persuasive. The objection to claim(s) 1-11 and 13-15 has been withdrawn.
Applicant's arguments with respect to the rejection of claim(s) 1-11 and 13-15 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claim(s) 1-11 and 13-15 under 35 U.S.C. 112(b) has been withdrawn. However, the amendments introduce new rejections under 35 U.S.C. 112(b). See rejection(s) below.
Applicant's arguments with respect to the rejection of claim(s) 1-11 and 13-15 under 35 U.S.C. 101 have been fully considered but are not persuasive. Specifically,
Applicant argues the claims are significantly more than the judicial exception because apparatus that is configured to output an output variable from the second state using an output Artificial Neural Network (ANN), trained to derive the output variable is not well-understood, routine, [and] conventional activity.
Examiner’s Response:
See MPEP 2106.05(d): Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. This consideration is only evaluated in Step 2B of the eligibility analysis. If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.
Applicant argues the limitation “apparatus that is configured to output an output variable from the second state using an output Artificial Neural Network (ANN), trained to derive the output variable” is not well-understood, routine, [and] conventional activity, however, the examiner respectfully disagrees. Receiving or transmitting data over a network is a computer function that has been recognized as well‐understood, routine, and conventional. See MPEP 2106.05(d)(II). An Artificial Neural Network outputting an output variable (i.e. data or information) is merely outputting or transmitting data. Therefore, the limitation “apparatus that is configured to output an output variable from the second state using an output Artificial Neural Network (ANN), trained to derive the output variable” is well-understood, routine, conventional activity in the field and does not recite additional elements that amount to significantly more than the judicial exception.  Additionally, the limitation is well-understood, routine, conventional activity in the field as evidenced by Lockwood et al. (US 10268191 B1). See §103 rejection below. Therefore, §101 rejection is maintained. See rejection below.

Applicant's arguments, see remarks at page(s) 7-9, filed 25 August 2022, with respect to the rejection of claim(s) 1-11 and 13-15 under 35 U.S.C. 103 over ByeoungDo et al. have been fully considered and are persuasive. Specifically, the Examiner agrees the previous art does not teach “wherein the apparatus is configured to output an output variable from the second state using an output Artificial Neural Network (ANN), trained to derive the output variable”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over ByeoungDo et al. (Probabilistic Vehicle Trajectory Prediction over Occupancy Grid Map via Recurrent Neural Network) in view of Mitrovic (Short term Prediction of Vehicle Movements by Neural Networks) in further view of Lockwood et al. (US 10268191 B1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, line 2, recites the limitation “output an output variable from the second state for presentation to a driver of the ego vehicle”. Claim 1, line 13, recites the similar limitation of “output an output variable from the second state using an output Artificial Neural Network (ANN)”. It Is unclear to the Examiner if this is the same recited “an output variable from the second state” or if this is a new or different “output variable” being introduced in claim 13. For purposes of examination, the Examiner interprets this as the same output variable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that the claims are directed toward non-statutory subject matter, as shown below:
STEP 1: Do the claims fall within one of the statutory categories?  Yes.  Claims 1-11 and 13-14 are directed towards an apparatus, i.e. machine. Claim 15 is directed towards a method, i.e. process.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The apparatus in claims 1-11 and 13-14 (also, the method in claim 15, respectively) is a mental process that can be practicably performed in the human mind and, therefore, an abstract idea. With regard to independent claims 1 and 15, the method/apparatus (or computer implemented functionality) merely recites the step of: (a) using a first state of the ego vehicle to estimate a subsequent second state of the ego vehicle during a current operating cycle.  These limitations, under their broadest reasonable interpretation, cover performance of the limitations in the mind.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person could look at the first state of the vehicle and estimate a second state of the vehicle, either mentally or using a pen and paper.  The mere nominal recitation that the matching is being executed by a computer, a state estimator, or a Recurrent Neural Network does not take the limitation out of the mental process grouping.  Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 recites the additional limitation of an “apparatus for a motor vehicle driver assistance system for an ego vehicle”. The limitation does no more than generally link the use of a judicial exception to a particular technological environment. Claim 1 also recites the additional elements including “apparatus”, “a state estimator”, “ANN”, and “RNN”. The ANN and RNN do no more than generally link the use of a judicial exception to a particular technological environment. The apparatus and state estimator, under the broadest reasonable interpretation, can be interpreted as computers, computer components, or tools to perform the abstract ideas and are recited at a high level of generality. Data gathering is a form of insignificant extra-solution activity. See MPEP 2106.05(g). The limitations “wherein the RNN is configured to take as an input at least one value corresponding to a measurement of the second state and being determined from a sensor measurement” and “wherein the RNN is configured to use information from at least one preceding operating cycle that precedes the current operating cycle”, is mere data gathering. Therefore, taking as an input at least one value corresponding to a measurement of the second state and being determined from a sensor measurement as well as using information from at least one preceding cycle is insignificant extra-solution activity. In addition, outputting data is insignificant extra-solution activity. See MPEP 2106.05(g). The limitations “wherein the RNN is configured to produce as an output at least part of the second state” and “wherein the apparatus is configured to output an output variable from the second state using an output Artificial Neural Network (ANN), trained to derive the output variable”, as claimed, is outputting data. Therefore, producing as an output at least part of the second state and outputting an output variable from the second state using an output Artificial Neural Network is insignificant extra-solution activity. Therefore, claim 1 does not recite additional elements that integrate the judicial exception into a practical application.
Claim 15 recites the additional elements including “a state estimator”, “ego vehicle”, “ANN”, and “RNN”. The ego vehicle, ANN, and RNN do no more than generally link the use of a judicial exception to a particular technological environment. The state estimator, under the broadest reasonable interpretation, can be interpreted as a computer, computer component, or tool to perform the abstract ideas and are recited at a high level of generality. Data gathering is a form of insignificant extra-solution activity. See MPEP 2106.05(g). The limitations “wherein the RNN is configured to take as an input at least one value corresponding to a measurement of the second state and being determined from a sensor measurement” and “wherein the RNN is configured to use information from at least one preceding operating cycle that precedes the current operating cycle”, is mere data gathering. Therefore, taking as an input at least one value corresponding to a measurement of the second state and being determined from a sensor measurement as well as using information from at least one preceding cycle is insignificant extra-solution activity. In addition, outputting data is insignificant extra-solution activity. See MPEP 2106.05(g). The limitations “wherein the RNN is configured to produce as an output at least part of the second state” and “outputting an output variable from the second state using an output Artificial Neural Network (ANN), trained to derive the output variable”, as claimed, is outputting data. Therefore, producing as an output at least part of the second state and outputting an output variable from the second state using an output Artificial Neural Network is insignificant extra-solution activity. Therefore, claim 15 does not recite additional elements that integrate the judicial exception into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The following computer functions have been recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality): receiving or transmitting data over a network. See MPEP 2106.05(d)(II). Outputting an output variable from the second state using an output Artificial Neural Network (ANN) (i.e., from one computing device networked to another computing device) is merely outputting (i.e., transmitting) data. Therefore, the limitation “outputting an output variable from the second state using an output Artificial Neural Network (ANN)” is well-understood, routine, conventional activity in the field and does not recite additional elements that amount to significantly more than the judicial exception. 

CONCLUSION
Thus, since claims 1 and 15 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 15 are directed towards non-statutory subject matter.
Further, dependent claims 2-11 and 13-14 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  Each of the claimed limitations either expand upon or add either 1) new mental process, 2) a new additional element, 3) previously presented mental process, and/or 4) a previously presented additional element.  As such, claims 2-11 and 13-14 are similarly rejected as being directed towards non-statutory subject matter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-11 and 13-15 is rejected under 35 U.S.C. 103 as being unpatentable over ByeoungDo et al. (Probabilistic Vehicle Trajectory Prediction over Occupancy Grid Map via Recurrent Neural Network) in view of Mitrovic (Short term Prediction of Vehicle Movements by Neural Networks) in further view of Lockwood et al. (US 10268191 B1).
Regarding claims 1 and 15:
	ByeoungDo teaches:
An apparatus for a motor vehicle driver assistance system for an ego vehicle, comprising: a state estimator (see Fig. 1 and pages 2-6 regarding a structure for ego vehicle trajectory prediction.) 
configured to use a first state of the ego vehicle to estimate a second state of the ego vehicle during a current operating cycle (see at least pages 1-3 regarding the trajectory prediction system inputting current coordinates and velocities of vehicles from sensor measurements, wherein the ego vehicle relative position is being considered as well as the yaw rate and velocity of the ego vehicle. It would also be obvious to also apply this trajectory prediction to the ego vehicle as well.)
the state estimator including a Recurrent Neural Network (“RNN”) (see abstract and pages 1 and 3-4 regarding a neural network, RNN, and/or LSTM.)
wherein the RNN is configured to take as an input at least one value corresponding to a measurement of the second state (see at least the abstract and pages 2-4 regarding sequences for the trajectory of a vehicle where coordinates (i.e. measurement) area acquired every time period (i.e. which could be a first and second state as well as further states).)
and being determined from a sensor measurement (see abstract and pages 2-4 regarding sensor measurements.)
and wherein the RNN is configured to produce as an output at least part of the second state (see abstract and pages 2-5 regarding the RNN or LSTM producing a future trajectory (e.g. a second state) or a predicted result.)
ByeoungDo does not explicitly teach wherein the RNN is configured to use information from at least one preceding operating cycle that precedes the current operating cycle.
	Mitrovic teaches:
wherein the RNN is configured to use information from at least one preceding operating cycle that precedes the current operating cycle (see at least page 3 regarding using previous data in prediction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for vehicle trajectory prediction via Recurrent Neural Network of ByeoungDo to provide wherein the RNN is configured to use information from at least one preceding operating cycle that precedes the current operating cycle, as taught by Mitrovic, to provide a feed of sensor data into a trained neural network that provides a short-term prediction of vehicle motion as output. (Mitrovic at page 188, paragraph 4)
The combination of ByeounDo and Mitrovic does not explicitly teach wherein the apparatus is configured to output an output variable from the second state using an output Artificial Neural Network (ANN), trained to derive the output variable.
Lockwood teaches:
wherein the apparatus is configured to output an output variable from the second state using an output Artificial Neural Network (ANN), trained to derive the output variable (see at least Col. 19, line 20 to Col. 20, line 28, and Col. 25, line 19 to Col. 28, line 63, regarding a trained machine learning model (e.g., an ANN) using vehicle data (e.g., operation state data) to determine an output.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for vehicle trajectory prediction via Recurrent Neural Network of ByeoungDo as modified by Mitrovic to provide wherein the apparatus is configured to output an output variable from the second state using an output Artificial Neural Network (ANN), trained to derive the output variable, as taught by Lockwood, to provide a model output that includes an indication of the vehicle data subset and/or the interface instructions for teleoperations interface(s). (Lockwood at Col. 25, lines 51-67)

Regarding claim 2:
	ByeoungDo teaches:
further comprising the RNN includes at least one feedback connection (see at least Fig. 4 “LSTM” structure and pages 3 and 5 regarding a memory or cell.)

Regarding claim 3:
	ByeoungDo teaches:
further comprising the RNN includes a plurality of feedback connections (see at least Fig. 4 “LSTM” structure and pages 3 and 5 regarding a memory or two-layered cell.)
ByeoungDo does not explicitly teach wherein the at least one preceding operating cycle is a plurality of preceding operating cycles, and wherein the RNN is configured to use information from the plurality of the preceding operating cycles that precede the current operating cycle, wherein each preceding operating cycle corresponds to at least one of the plurality of feedback connections.
	Mitrovic teaches:
wherein the at least one preceding operating cycle is a plurality of preceding operating cycles (see at least page 3 regarding the use previous data in prediction (i.e., past operating cycles).)
and wherein the RNN is configured to use information from the plurality of the preceding operating cycles that precede the current operating cycle (see at least page 3 regarding using previous data in prediction.)
wherein each preceding operating cycle corresponds to at least one of the plurality of feedback connections (See at least page 3 regarding feedback loops provide memory capabilities for neural networks and using previous data in prediction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for vehicle trajectory prediction via Recurrent Neural Network of ByeoungDo to provide wherein the at least one preceding operating cycle is a plurality of preceding operating cycles, and wherein the RNN is configured to use information from the plurality of the preceding operating cycles that precede the current operating cycle, wherein each preceding operating cycle corresponds to at least one of the plurality of feedback connections, as taught by Mitrovic, to provide a feed of sensor data into a trained neural network that provides a short-term prediction of vehicle motion as output. (Mitrovic at page 188, paragraph 4)

Regarding claim 4:
	ByeoungDo teaches:
further comprising the apparatus being further configured to derive at least one real world attribute from the RNN for use by the driver assistance system (see at least page 2-4 regarding an RNN or LSTM producing two real coordinates or predicted future location and trajectory.)

Regarding claim 5:
	The combination of ByeounDo and Mitrovic does not explicitly teach wherein the output Artificial Neural Network (“ANN”) is configured to derive the at least one real world attribute from the RNN.
	Lockwood teaches:
wherein the output Artificial Neural Network (“ANN”) is configured to derive the at least one real world attribute from the RNN (see at least Col. 19, line 20 to Col. 20, line 28, and Col. 25, line 19 to Col. 28, line 63, regarding a trained machine learning model (e.g., an ANN) using vehicle data (e.g., operation state data) to determine an output such as vehicle data or a presentation for teleoperations. Additionally, see Col. 25, lines 30-39, regarding connected neural networks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for vehicle trajectory prediction via Recurrent Neural Network of ByeoungDo as modified by Mitrovic to provide wherein the output Artificial Neural Network (“ANN”) is configured to derive the at least one real world attribute from the RNN, as taught by Lockwood, to provide a model output that includes an indication of the vehicle data subset and/or the interface instructions for teleoperations interface(s) (i.e., real world attributes). (Lockwood at Col. 25, lines 51-67)

Regarding claim 6:
	ByeoungDo teaches:
further comprising the first state and the second state each include at least one ego vehicle attribute describing an aspect of a motion of the ego vehicle (see at least pages 1-3 regarding the trajectory prediction system inputting current coordinates and velocities of vehicles from sensor measurements (i.e. first state), wherein the ego vehicle relative position is being considered as well as the yaw rate and velocity of the ego vehicle. Also, see abstract and pages 2-5 regarding the RNN or LSTM producing a future trajectory (e.g. a second state) or a predicted result (i.e. motion from a first state to a second state).)

Regarding claim 7:
	ByeoungDo teaches:
further comprising the first state and the second state each include at least one local object attribute describing a local object located in the vicinity of the ego vehicle (see at least pages 1-3 regarding the trajectory prediction system inputting current coordinates and velocities of surrounding vehicles from sensor measurements (i.e. first state).)

Regarding claim 8:
	ByeoungDo teaches:
further comprising the at least one local object attribute includes a location of the local object (see at least pages 1-3 regarding the trajectory prediction system inputting current coordinates (i.e. location) of a surrounding vehicle (i.e. local object).)

Regarding claim 9:
	ByeoungDo teaches:
further comprising a prediction element configured to estimate a second location of the local object in the estimated second state using a first location of the local object in the first state (see at least the abstract and pages 2 and 6 regarding predicting a future location of a surrounding vehicle (i.e. local object).)

Regarding claim 10:
	ByeoungDo teaches:
further comprising the local object is a local vehicle (see at least the abstract and pages 2-6 regarding a surrounding vehicle (i.e. local object and/or local vehicle).)

Regarding claim 11:
	ByeoungDo teaches:
further comprising the at least one value corresponding to a measurement of the second state includes a measurement of the second location of the local vehicle (see at least the abstract and pages 2 and 6 regarding predicting a future location (i.e. second state or second location) of a surrounding vehicle (i.e. local vehicle).)

Regarding claim 13:
The combination of ByeoungDo and Mitrovic does not explicitly teach further comprising the apparatus is configured to output an output variable from the second state for presentation to a driver of the ego vehicle.
	Lockwood teaches:
further comprising the apparatus is configured to output an output variable from the second state for presentation to a driver of the ego vehicle (see at least Col. 19, line 20 to Col. 20, line 28, and Col. 25, line 19 to Col. 28, line 63, regarding a trained machine learning model (e.g., an ANN) using vehicle data (e.g., operation state data) to determine an output such as a presentation for teleoperation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for vehicle trajectory prediction via Recurrent Neural Network of ByeoungDo as modified by Mitrovic to provide further comprising the apparatus is configured to output an output variable from the second state for presentation to a driver of the ego vehicle, as taught by Lockwood, to provide a model output that includes an indication of the vehicle data subset and/or the interface instructions for teleoperations interface(s). (Lockwood at Col. 25, lines 51-67)

Regarding claim 14:
	ByeoungDo teaches:
further comprising the first state and the second state each include at least one environment attribute describing an environment in which the ego vehicle is located (see at least pages 1-3 regarding the trajectory prediction system inputting current coordinates and velocities of surrounding vehicles (i.e. environmental attribute which is the vehicles in the vehicle environment) from sensor measurements.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666     

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666